Order entered February 8, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00108-CV

                             BARRY ERADA TAYLOR, Appellant

                                                  V.

                                 KATHRYN ALBERS, Appellee

                            On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. PR-10-3811-2

                                              ORDER
       We DENY as premature appellant’s February 5, 2013 motion for an extension of time to

file a brief. Appellant’s brief will be due thirty days after the later of: (1) the date the clerk’s

record is filed; or (2) the date the reporter’s record is filed. See TEX. R. APP. P. 38.6(a).


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE